Appeal from an order of Genesee County Court (Noonan, J.), entered September 4, 2001, which, inter alia, ordered defendant to pay restitution in the amount of $11,179.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed.
Memorandum: County Court properly ordered defendant to pay restitution in the amount of $11,179 based upon the testimony and documents received at the restitution hearing (see People v Consalvo, 303 AD2d 202 [2003]; People v Appleby, 295 AD2d 960 [2002], lv denied 99 NY2d 533 [2002]; People v Morales, 256 AD2d 729 [1998], lv denied 95 NY2d 868 [2000]). The People established by a preponderance of the evidence that the victim and its insurer sustained an out-of-pocket loss in that amount as a result of the offense (see CPL 400.30 [4]; Penal Law § 60.27 [1]; People v Francis L.M., 278 AD2d 919 [2000], lv denied 97 NY2d 754 [2002]; Morales, 256 AD2d at 729-730; People v Hodge, 176 AD2d 1234 [1991], lv denied 78 NY2d 1127 [1991]). Present — Pigott, Jr., P.J., Pine, Wisner and Kehoe, JJ.